      CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 1 of 20




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA


 BENCHMARK INSURANCE COMPANY,

                                Plaintiff,            No. 20-908 (JRT/TNL)

 v.

 SUNZ INSURANCE COMPANY; SUNZ                MEMORANDUM OPINION AND ORDER
 INSURANCE SOLUTIONS, LLC; UNITED
 WISCONSIN INSURANCE COMPANY;
 BUTLER AMERICA HOLDINGS INC.;
 CENTURY EMPLOYER ORGANIZATION,
 LLC; PAYDAY INC.,

                            Defendants.



      Anna Tobin, Lawrence M. Shapiro, Mark L. Johnson, and X. Kevin Zhao,
      GREENE ESPEL PLLP, 222 South Ninth Street, Suite 2200, Minneapolis, MN
      55402 for plaintiff.
      Anne M. Lockner, ROBINS KAPLAN LLP, 800 LaSalle Avenue, Suite 2800,
      Minneapolis, MN 55402, Christopher Stephen Carver and Jason Samuel
      Oletsky, AKERMAN LLP, 350 East Las Olas Boulevard, Suite 1900, Fort
      Lauderdale, FL 33301, for defendants SUNZ Insurance Company, SUNZ
      Insurance Solutions, LLC, and United Wisconsin Insurance Company.
      Mitchel Krouse, THE KROUSE LAW FIRM, 9040 Town Center Parkway,
      Lakewood Ranch, FL 34202, Jessica C. Richardson, Kelly P. Magnus, and Rolf
      E. Sonnesyn, TOMSCHE, SONNESYN & TOMSCHE, PA, 8401 Golden Valley
      Road, Suite 250, Minneapolis, MN 55427, for defendants Butler America
      Holdings, Inc., Century Employer Organization, LLC, and Payday, Inc.


      Plaintiff Benchmark Insurance Company filed an Interpleader Action arising out of

a dispute between Benchmark and Defendants SUNZ Insurance Company (“SUNZ”), SUNZ
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 2 of 20




Insurance Solutions, LLC (“SIS”), and various insureds over the dispensation of excess

collateral held by Benchmark. The Interpleader Action named 35 defendants, some

insurance companies, and some insured parties (“Defendant-Insureds”), who may

possibly claim some interest in the interpleaded funds.

      Two of those Defendant-Insureds—Century Employer Organization, LLC and

Payday, Inc.—filed crossclaims against SUNZ, and a third—Butler America Holdings, Inc.—

filed crossclaims against United Wisconsin Insurance Company (“UWIC”), a SUNZ affiliate.

SUNZ and UWIC filed a Motion to Dismiss, or in the Alternative, to Compel Arbitration of

the Crossclaims. Butler then voluntarily dismissed its crossclaims against UWIC, leaving

only Payday’s and Century’s crossclaims against SUNZ. The Court will accordingly dismiss

the claims against UWIC without prejudice and dismiss UWIC from this action.

      Because the Court finds that Century’s and Payday’s crossclaims derive from the

same case or controversy as the original action, the Court will deny SUNZ’s Motion to

Dismiss the crossclaims. Because SUNZ has not met its burden of demonstrating that the

parties have an agreement to arbitrate and that the crossclaims fall within the scope of

that agreement, the Court will also deny SUNZ’s Motion to Compel Arbitration of the

crossclaims.

      By stipulation of the parties, SUNZ also filed counterclaims against Benchmark;

Benchmark in turn filed counterclaims-in-reply against SUNZ and SIS. SUNZ and SIS have



                                           -2-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 3 of 20




filed a Motion to Dismiss, or in the Alternative, to Compel Arbitration of Benchmark’s

counterclaims-in-reply.

      The Court finds that Benchmark’s counterclaims-in-reply are compulsory replies to

SUNZ’s permissive counterclaims and will deny SUNZ and SIS’s Motion to Dismiss. The

Court further finds that SUNZ has failed to demonstrate that these claims are within the

scope of an agreement to arbitrate between the parties and will deny the request to

compel arbitration of Benchmark’s counterclaims-in-reply. SIS filed a separate Motion

to Dismiss, or in the Alternative, to Compel Arbitration of Benchmark’s crossclaims for

indemnification; Benchmark subsequently voluntarily dismissed its crossclaims. The

Court will deny SIS’s Motion as moot.




                                    BACKGROUND


I.    FACTUAL BACKGROUND

      A. The Parties

      This action arises out of a dispute between insurance companies. In 2015, Plaintiff

Benchmark Insurance Company (“Benchmark”) and Defendant SUNZ Insurance Company

(“SUNZ”) established a partnership to administer an insurance program for large-

deductible workers’ compensation policies (the “Benchmark/SUNZ Program”). (Civ. No.




                                          -3-
        CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 4 of 20




20-907, Compl. ¶¶ 10–11, Apr. 9, 2020, Docket No. 1.) 1 Benchmark appointed SUNZ

Insurance Solutions (“SIS”) as its agent to issue workers’ compensation policies and

administer the policies on Benchmark’s behalf. (Civ. No. 20-908, Compl. (“Compl.”) ¶¶ 1–

2, Apr. 9, 2020, Docket No. 1.) The large-deductible workers’ compensation insurance

policies were sold to professional employer organizations in various states. (Civ. No. 20-

907, Compl. ¶ 1.) The insured organizations that are parties to this action (“Defendant-

Insureds”) were issued policies from the Benchmark/SUNZ Program and have posted

more collateral than is presently required to secure their obligations. (Compl. ¶ 9.) The

Benchmark/SIS relationship ended in 2018 and no new policies have been issued or

renewed since that time, but insureds may still make claims that arose during the

coverage period. (Compl. ¶ 16.)




       B. Contracts and Collateral




1 There are multiple concurrent actions related to this dispute. The pending Motions addressed
in this Order are all filed under Docket Civ. No. 20-908 (the “Interpleader Action”), however facts
pleaded in the Docket for Civ. No. 20-907 (the “Declaratory Action”) are included where relevant
to resolution of the Interpleader Action Motions. All documents cited from Docket 20-907 are
specified as such.
                                               -4-
        CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 5 of 20




       The Benchmark/SUNZ Program is governed by multiple contracts and agreements

between Benchmark, SUNZ, SIS, other SUNZ-affiliates, and the Defendant-Insureds. Six

types of agreements are at the root of the claims addressed in the pending Motions:

       (1) Program Manager Agreement (“PMA”): between Benchmark and SIS, under
           which SIS issued large-deductible policies on Benchmark’s behalf and in
           Benchmark’s name, (Civ. No. 20-907, Decl. J. Compl. ¶ 12–13);

       (2) Quota Share Reinsurance Contract (“Reinsurance Contract”): between
           Benchmark and SUNZ, which required SUNZ to accept 100 percent of
           Benchmark’s “Gross Liability” for policies SIS issued on Benchmark’s behalf and
           required SUNZ to post collateral to secure its obligations to Benchmark, (id.
           ¶ 14);

       (3) Reinsurance Treaty Trust Agreement (“Trust Agreement”): between
           Benchmark and SUNZ, which required SUNZ to deposit securities into a trust
           account at Fifth Third Bank and governed the terms of the trust account’s
           management, (id. ¶ 15);

       (4) Large Deductible General Agent Agreement (“LDGAA”): between Benchmark
           and SIS, which required SIS to collect Deductible Collateral from insureds under
           policies issued by SIS on Benchmark’s behalf and to obtain Program
           Agreements from each insured, (id. ¶ 19);

       (5) Program Agreements 2 (“Program Agreements” or “LD Agreements”): between
           Benchmark and the insureds, collected by SIS and addressing Deductible
           Collateral requirements, claims administration, and other topics, (id. ¶ 19); and




2 Payday and Century dispute that the Program Agreements are contracts, referring to them
instead as “a quote of the proposed terms of the insurance coverage which SIS, would . . . seek
to obtain from [SUNZ] in the form of an issued large deductible workers compensation insurance
policy[.]” (See e.g. Payday Crosscl. ¶ 2, June 4, 2020, Docket No. 163.)

                                             -5-
        CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 6 of 20




       (6) Policies and Endorsements (also referred to as “LD Endorsements”): large-
           deductible workers’ compensation insurance policies and endorsements
           underwritten by SIS on behalf of Benchmark and purchased by insureds, (id.
           ¶¶ 12–13).
       These agreements also establish different forms of collateral to insure the parties’

obligations to each other. 3 (Civ. No. 20-907, Compl. ¶¶ 2, 13, 14, 28.) SUNZ has alleged

that Benchmark is “overfunded and over-collateralized,” and that Benchmark holds $50.5

million of excess collateral. (Civ. No. 20-907, Compl. ¶ 28.) Of particular significance to

this action is Deductible Collateral, which the insureds posted to offset their obligations

to reimburse Benchmark for deductible claims that Benchmark paid, but for which the

insureds are contractually liable. 4 (Civ. No. 20-907, Compl. ¶ 13.) Benchmark has

determined that it is currently holding $20,533,594 in Excess Deductible Collateral posted

by insureds under their various Policies and Program Agreements. (Compl. ¶¶ 2–3.)




3 The types of collateral include: (1) Quota Share Collateral, posted by SUNZ to secure its
obligations to Benchmark under the Reinsurance Contract, (Civ. No. 20-907, Compl. ¶ 14, 28); (2)
Deductible Collateral, posted by the insureds to offset insureds’ obligations to reimburse
Benchmark for deductible claims paid by Benchmark (id. ¶ 13, 28); and (3) Stock Collateral,
pursuant to the Stock Purchase Agreement between Benchmark and SUNZ, through which SUNZ
purchased $2 million of stock in Benchmark Holding Company which could be redeemed to offset
SUNZ’s obligation to Benchmark under the reinsurance contract (id. ¶ 28).
4 The large-deductible policies that SIS issued to the insureds on Benchmark’s behalf had two
layers: the Deductible Layer, for which the insured is responsible, and an Above-Deductible Layer,
for which Benchmark is responsible. (Id. ¶ 13.) Benchmark paid claims in the Deductible Layer
and then invoiced the insureds for reimbursement but required the insureds to post sufficient
cash or cash-equivalent collateral to secure obligations in the Deductible Layer. (Id.)

                                               -6-
        CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 7 of 20




II.    PROCEDURAL HISTORY

       In early 2019, SUNZ initiated a series of negotiations with Benchmark regarding

various types of excess collateral that Benchmark held related to the Benchmark/SUNZ

Program. (Civ. No. 20-907, Compl. ¶¶ 21–24.) On January 27, 2020, SUNZ served an

arbitration demand on Benchmark, seeking broad relief related to Benchmark’s collateral

holdings and the release of $50.5 million in excess collateral to SUNZ. (Id. ¶¶ 25–27.) On

April 9, 2020, Benchmark filed the Interpleader Action to manage adverse claims to

$20,533,594 in excess Deductible collateral. 5 (Compl. ¶ 4.)

       Through the Interpleader Action, Benchmark identified thirty-five entities, the

Defendant-Insureds, that purchased insurance policies through the Benchmark/SUNZ

Program and may claim an interest to some portion of the $20.5 million excess Deductible

Collateral. Thirty-two of the Defendant-Insureds have disclaimed interest in the excess

collateral and have been dismissed from the Interpleader Action; the only remaining

Defendant-Insureds are Century, Payday, and Butler.

       A. Defendant-Insureds’ Crossclaims




5Benchmark also filed a one-count declaratory judgment action seeking to enjoin SUNZ from
pursuing arbitration beyond the scope of the arbitration agreements in their contracts (the
“Declaratory Action”). (Id. ¶ 4.) The parties are currently engaged in arbitration to resolve
disputes related to that action. (See Civ. No. 20-907, Joint Status Report, Nov. 13, 2020, Docket
No. 63.)

                                               -7-
        CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 8 of 20




        On June 4, 2020, Defendant-Insureds Century and Payday filed counterclaims for

breach of contract against Benchmark and crossclaims for breach of contract against

SUNZ. (Payday Crosscl., June 4, 2020, Docket No. 163; Century Crosscl., June 22, 2020,

Docket No. 227.) 6 On July 9, 2020, SUNZ filed a Motion to Dismiss, or in the Alternative,

to Compel Arbitration of the crossclaims. (Mot. Dismiss Crosscl., July 9, 2020, Docket No.

295.)

        Payday and Century (collectively “Crossclaimants”) allege that they individually

engaged SIS to provide large deductible workers compensation insurance policies, and

that SIS presented Crossclaimants with Program Agreements that presented a quote for

the proposed terms of the insurance coverage that SIS would seek to obtain from SUNZ.

(See e.g. Payday Crosscl. ¶ 1–2.) Crossclaimants each subsequently signed insurance

policies with SUNZ. (See e.g. id. ¶ 5.) Crossclaimants allege that the policies superseded

and excluded the Program Agreements from application, but that SUNZ sought to

improperly modify the terms of the policies by applying the Program Agreement terms.

(See e.g. id. ¶¶ 10–14.)




6Defendant-Insured Butler filed a similar breach of contract counterclaim against Benchmark
and crossclaim against UWIC. (Butler Crosscl., June 4, 2020, Docket No. 162.) On December 8,
2020, Butler voluntarily dismissed its crossclaim against UWIC without prejudice. (Stip.
Voluntary Dismissal, Dec. 8, 2020, Docket No. 435.) Accordingly, the Court will only address
Century’s and Payday’s remaining crossclaims.

                                             -8-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 9 of 20




       In particular, Crossclaimants allege that SUNZ improperly increased the amount of

collateral required under the policies, imposed excessive fees that wrongfully depleted

the Crossclaimants’ respective collateral funds, and that SUNZ misapplied and

misappropriated payments made by Crossclaimants by improperly comingling collateral

funds with other funds, and failed to properly account for Crossclaimants’ collateral

payments. (See e.g. id. ¶¶ 14–15, 19.) Crossclaimants further allege that SUNZ engaged

in negligent claims management practices that resulted in excessive cost containment

fees and that SUNZ otherwise depleted their collateral accounts. (See e.g. id. ¶¶ 16, 20.)

Century separately alleges that SUNZ wrongfully cancelled and terminated Century’s

policy and that SUNZ improperly drew down a $100,000.00 Letter of Credit that Century

provided. (Century Crosscl. ¶¶ 21–22.)

       On July 9, 2020, SUNZ filed a Motion to Dismiss, or in the alternative, to Compel

Arbitration of, the crossclaims. (Mot. Dismiss or, in the Alternative, to Compel

Arbitration of Crosscls. (“Mot. Dismiss Crosscl.”), July 9, 2020, Docket No. 295.)

       B. Benchmark’s Counterclaims-in-Reply

       On May 20, 2020, SUNZ filed a counterclaim for breach of contract against

Benchmark, pursuant to a joint stipulation by the parties. (Countercl. Stip., May 19, 2020,

Docket No. 83; SUNZ Countercl., May 20, 2020, Docket No. 88.) SUNZ’s counterclaim

alleges Benchmark used funds from the trust account established at Fifth Third Bank to

satisfy this Interpleader Action, in violation of the Trust Agreement’s limitations on the
                                            -9-
          CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 10 of 20




use of trust funds. (SUNZ Countercl. ¶¶ 1–19.) On July 1, 2020, Benchmark filed an

answer to SUNZ’s counterclaim and made counterclaims-in-reply. (Am. Ans. & Countercl.-

in-Reply (“Countercl. Reply”), July 1, 2020, Docket No. 286.)

          Benchmark’s counterclaims-in-reply allege five counts: (1) Breach of the LDGAA by

SIS, (Countercl. Reply ¶¶ 43–46); (2) Breach of the PMA by SIS, (id. ¶¶ 47–50); (3) Tortious

Interference with the LDGAA and PMA by SUNZ, (id. ¶¶ 51–53); (4) Breach of Fiduciary

Duty by SIS, (id. ¶¶ 54–57); (5) Aiding and Abetting Breach of Fiduciary Duty by SUNZ, (id.

¶¶ 58–61).

          SUNZ and SIS filed a Motion to Dismiss, or in the Alternative, to Compel Arbitration.

(Mot. to Dismiss or, in the Alternative, to Compel Arbitration, July 30, 2020, Docket No.

337.) 7




7 Benchmark’s Answers to Butler’s, Payday’s, and Century’s counterclaims included crossclaims
for indemnification against SIS. (Benchmarks Ans. & Crosscls., July 9, 2020, Docket Nos. 291, 292,
293.) SIS moved to dismiss, or in the alternative, to compel arbitration of Benchmark’s
crossclaims. (Mot. Dismiss Crosscl., July 30, 2020, Docket No. 343.) On August 20, 2020,
Benchmark voluntarily dismissed its crossclaims for indemnification against SIS without
prejudice. (Benchmark Not. of Voluntary Dismissal, Aug. 20, 2020, Docket No. 369.) Accordingly,
SIS’s Motion is moot and will be denied.
                                              -10-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 11 of 20




                                        DISCUSSION


I.     STANDARD OF REVIEW

       A. Motion to Dismiss

       “A motion to dismiss pursuant to Rule 12(b)(1) challenges the Court’s subject

matter jurisdiction and requires the Court to examine whether it has authority to decide

the claims.” Damon v. Groteboer, 937 F. Supp. 2d 1048, 163 (D. Minn. 2013). In

addressing this facial Rule 12(b)(1) attack, the Court “restricts itself to the face of the

pleadings, and the non-moving party receives the same protections as it would

defending against a motion brought under Rule 12(b)(6).” Osborn v. United States, 918

F.2d 724, 729 n.6 (8th Cir. 1990) (citations omitted).


       B. Motion to Compel Arbitration

       The Federal Arbitration Act (“FAA”) permits a party who believes that a dispute is

subject to arbitration to move for an order compelling arbitration and staying the

proceedings. 9 U.S.C. § 3. On a motion to compel arbitration under the FAA, the Court

“does not determine the merits of the substantive issues,” but simply “whether the

parties have agreed to submit a particular grievance to arbitration[.]” Express Scripts, Inc.

v. Aegon Direct Mktg. Servs., Inc., 516 F.3d 695, 699 (8th Cir. 2008). When considering

such a motion, the Court is therefore limited to determining: (1) whether a valid

agreement to arbitrate exists between the parties and, if so, (2) whether the specific

                                             -11-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 12 of 20




dispute is within the scope of that agreement. Pro Tech Indus., Inc. v. URS Corp., 377 F.3d

868, 871 (8th Cir. 2004). “The party seeking to compel arbitration ‘must demonstrate that

a valid agreement to arbitrate exists.’” Pederson v. Donald J. Trump for President, Inc.,

465 F. Supp. 3d 929, 936 (D. Minn. 2020) (quoting Dialysis Access Ctr., LLC v. RMS Lifeline,

Inc., 638 F.3d 367, 375 (1st Cir. 2011)).


                                             ANALYSIS

I.   SUNZ’S MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO COMPEL ARBITRATION
     OF CENTURY’S AND PAYDAY’S CROSSCLAIMS
     A. Motion to Dismiss for Lack of Subject Matter Jurisdiction 8

     SUNZ argues that the Court lacks subject matter jurisdiction over Century’s and

Payday’s crossclaims because these crossclaims are not part of the same case or

controversy that is at the root of Benchmark’s interpleader action, but rather focus on

alleged breaches of contracts between non-Minnesota corporations that are governed by

Florida law.

     Under Rule 13(g), a crossclaim against a coparty must:

               arise[] out of the transaction or occurrence that is the subject
               matter of the original action or of a counterclaim, or . . .
               relate[] to any property that is the subject matter of the




8The Motion also asserts that the Court lacks personal jurisdiction over UWIC, but because the
crossclaims against UWIC have been voluntarily dismissed, the Court will not address these
arguments.

                                             -12-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 13 of 20




              original litigation. The crossclaim may include a claim that the
              coparty is or may be liable to the crossclaimant for all or part
              of a claim asserted in the action against the crossclaimant.
Fed. R. Civ. P. 13(g). The Court may exercise supplemental jurisdiction over “all other

claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy.” 28 U.S.C. § 1367(a). “Claims within the action

are part of the same case or controversy if they ‘derive from a common nucleus of

operative fact.’” Myers v. Richland Cty., 429 F.3d 740, 746 (8th Cir. 2005) (quoting United

Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)). “A plaintiff’s claims derive from a

common nucleus of operative fact if the ‘claims are such that he would ordinarily be

expected to try them all in one judicial proceeding.’” OnePoint Sols., LLC v. Borchert, 486

F.3d 342, 350 (8th Cir. 2007) (quoting Gibbs, 383 U.S. at 725).

       Century and Payday each make claims to a portion of the excess collateral

interpleaded in the original action; their crossclaims against SUNZ for breach of contract

lay out the reasons for their alleged entitlement to those interpleaded collateral funds,

and also allege that SUNZ engaged in improper inflation, management, and distribution

of that collateral, thereby creating additional harms. In other words, the crossclaims

create a basis for Century’s and Payday’s adverse claims to the interpleaded funds. Both

the original claim and crossclaims are related to distribution of the Deductible Collateral,

and because Crossclaimants make almost identical counterclaims against Benchmark

related to improper collection and maintenance of that collateral, Crossclaimants present

                                            -13-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 14 of 20




claims that would be expected to be tried in one judicial proceeding. OnePoint Sols., 486

F.3d at 350.

     SUNZ relies on State Farm Fire & Casualty Co. v. Tashire, in which the Supreme Court

found that “interpleader was never intended . . . to be an all-purpose ‘bill of peace.’” 386

U.S. 523, 535 (1967). SUNZ argues that the Crossclaims expand the litigation beyond the

interpleader and are thus barred by Tashire. This is far too expansive a reading of Tashire,

which dealt with claims related to a mass tort multiparty bus crash. See id. at 534–36.

While Tashire does seek to limit the scope of interpleader actions to efficiently dispense

adverse claims to a fund, “[a]t most, the Tashire language might be read as preventing

crossclaims seeking to establish liability in the context of a mass tort rather than as an

across-the-board proscription against crossclaims in interpleader actions.” 7 Wright,

Miller & Kane, Fed. Prac. & Proc. Civ. § 1715 (3d ed.) Accordingly, the Court finds that

Tashire does not serve as a bar to Century’s and Payday’s crossclaims.

     B. Motion to Compel Arbitration

     In reviewing SUNZ’s Motion to Compel Arbitration, the Court considers only whether

a valid agreement to arbitrate exists between the parties and whether the specific dispute

is within the scope of that agreement. Pro Tech Indus., 377 F.3d at 871. SUNZ contends

that Payday’s and Century’s crossclaims are subject to the dispute resolution and forum

selection clauses established in the Program Agreements, which require mediation,



                                           -14-
          CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 15 of 20




followed by arbitration if mediation is unsuccessful. 9 Crossclaimants argue that their

policies and endorsements superseded the Program Agreements and that the mediation

and arbitration clauses are therefore not binding. Because the dispute between the

parties focuses in part on the validity of the Program Agreements themselves, which is at

issue in this case, the Court finds that SUNZ has not met its burden at this time of

demonstrating that the parties have agreed to submit this dispute to arbitration. Express

Scripts, 516 F.3d at 699. Accordingly, the Court will deny SUNZ’s Motion to compel

arbitration.


II.     SUNZ & SIS’S MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO COMPEL
        ARBITRATION OF BENCHMARK’S COUNTERCLAIMS-IN-REPLY
        A. Motion to Dismiss


        SUNZ asserts that Benchmark’s counterclaims-in-reply are procedurally improper

under Rule 7. A counterclaim-in-reply is generally only permitted “when it is a compulsory

reply to a permissive counterclaim.” Feed Mgmt. Sys., Inc. v. Brill, 518 F. Supp. 2d 1094,

1096 (D. Minn. 2007). SUNZ characterizes its own counterclaims as compulsory and

Benchmark’s as permissive and thus improper. However, SUNZ’s counterclaim was

brought pursuant to Rules 13(e) and 15(d), two rules that recognize the Court’s discretion




9   (See e.g., Payday Crosscl., Ex. A. at 12–13 § 12, June 4, 2020, Docket No. 163-1.)

                                                 -15-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 16 of 20




to permit a party to file supplemental pleadings. See Fed R. Civ. P. 13(e), 15(d).

Counterclaims that matured or were acquired by the pleader after service of their

pleadings “are, by the terms of Rule 13(e), permissive.” Am. Home Assur. Co. v. Pope, 487

F.3d 590, 604 n.6 (8th Cir. 2007) (citation omitted). Having found SUNZ’s counterclaims

permissive, the Court must determine whether Benchmark’s claims are permissive or

compulsory.

     Rule 13(a) defines a compulsory counterclaim as one that “arises out of the

transaction or occurrence that is the subject matter of the opposing party’s claim” and

“does not require adding another party over whom the court cannot acquire jurisdiction.”

Fed. R. Civ. P. 13(a)(1). The Eighth Circuit has adopted four “varying tests for determining

whether the claim in question arose out of the same transaction or occurrence, within

the meaning of Rule 13(a)[.]” Cochrane v. Iowa Beef Processors, Inc., 596 F.2d 254, 264

(8th Cir. 1979), cert. denied sub nom., 442 U.S. 921 (1979). These tests include: (i) whether

the issues of fact and law raised by the claim and counterclaim are largely the same; (ii)

whether res judicata would bar a subsequent suit on the defendant’s claim; (iii) whether

the evidence to support or refute the counterclaims would be substantially the same as

the plaintiff’s claim; and (iv) whether there is a logical relation between the claim and

counterclaim. Id.

     The Eighth Circuit has often used the flexible “logical relation” test to efficiently join

related claims into one proceeding. Tullos v. Parks, 915 F.2d 1192, 1195 (8th Cir. 1990).
                                             -16-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 17 of 20




There is a logical relation between SUNZ’s claim that Benchmark violated the Trust

Agreement and Benchmark’s counterclaim that SUNZ’s and SIS’s breaches of the other

governing contracts establish defenses for Benchmark’s conduct related to the Trust

Agreement.    On that test alone, the Court could find Benchmark’s counterclaims

compulsory.

     However, the facts of this case are sufficiently complex that the logical relation test

alone risks inflating the interpleader action beyond its procedural function. See Protective

Life Ins. Co. v. Kridner, No. 12-582, 2013 WL 1249205, at *2 (D. Minn. Mar. 27, 2013)

(quoting Wittry v. Nw. Mut. Life Ins. Co., 727 F. Supp. 487, 499–500 (D. Minn. 1989)

(“Interpleader is a procedural device that allows a party holding money or property,

concededly belonging to another, to join in a single suit two or more parties asserting

mutually exclusive claims to the fund.”)).

     Allowing both SUNZ’s counterclaims and Benchmark’s counterclaims-in-reply to

proceed does risk excessive expansion of the interpleader proceedings and jeopardizing

efficient dispensation of the interpleaded funds. The Court is persuaded, however, that

if it were to bar Benchmark’s counterclaims-in-reply while SUNZ’s counterclaims

proceeded, it would improperly constrain Benchmark’s defenses and could create a res

judicata problem for Benchmark going forward. SUNZ’s counterclaim introduced facts

and questions of law related to the Trust Agreement into the Interpleader Action.

Developing a record sufficient to adjudicate the dispute over those obligations will include
                                             -17-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 18 of 20




facts related to the other contracts that govern the relationships between Benchmark,

SUNZ, SIS, and the Defendant-Insureds. The Court will thus find that Benchmark’s

counterclaims-in-reply are compulsory and may proceed. 10


     B. Motion to Compel Arbitration

     As with the crossclaims, Benchmark and SUNZ dispute which contracts are operative

for the purposes of resolving this dispute. 11 The parties have agreed to arbitrate claims




10 SUNZ and SIS also argue that the Court cannot exercise jurisdiction over SIS, because SIS has
filed a declaration disclaiming interest in the interpleaded funds. This argument is unavailing.
The Court may decline to exercise jurisdiction over parties that disclaim interest in an
interpleader action where the Court’s jurisdiction is based solely upon the loosened jurisdictional
requirements of the interpleader statute, (28 U.S.C. § 1335; 28 U.S.C. § 2361). See e.g. Gaines v.
Sunray Oil Co., 539 F.2d 1136, 1142–43 (8th Cir. 1967). That is not the case here. The Court
retains jurisdiction pursuant to 28 U.S.C. § 1332, and SIS does not dispute that it is subject to
personal jurisdiction in this Court. Ultimately, SUNZ and SIS’s argument is less about jurisdiction,
strictly speaking, than it is about defining the scope of the Interpleader Action.
11 SUNZ argues that Benchmark should be compelled to arbitrate its counterclaims-in-reply
because they are rooted in the Program Manager Agreement and the Reinsurance Contract,
which both contain arbitration clauses. Disputes related to the Reinsurance Contract are
currently being arbitrated, as ordered in the Declaratory Action. (See Civ. No. 20-907, Order, June
3, 2020, Docket No. 57.) Benchmark replies that it did not frame its counterclaims-in-reply
around any particular contract, but rather focused on the collection and disposition of insureds’
Deductible Collateral previously held in the Trust Account. Because the collection and disposition
of insureds’ Deductible Collateral is primarily governed by the LDGAA, which requires that
disputes be litigated in Minnesota state or federal court, Benchmark opposes SUNZ’s arbitration
demand.

                                               -18-
       CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 19 of 20




arising out of the PMA and the Reinsurance Contract, but the LDGAA requires that claims

be brought in Minnesota state or federal court, and the Trust Agreement does not contain

an arbitration clause. While it is possible that Benchmark’s counterclaims-in-reply related

to the PMA will ultimately be subject to the PMA’s arbitration clause, the Court is not

convinced that the present dispute falls within the scope of that agreement. Accordingly,

the Court finds that SUNZ has not met its burden of demonstrating that Benchmark

agreed to submit its dispute about the collection, management, and dispensation of

Deductible Collateral to arbitration.


                                        CONCLUSION

       The Court will deny the pending Motions to Dismiss and Motions to Compel

Arbitration. However, question arises concerning whether the current alignment of

lawsuits and parties is conducive to prompt resolution of these claims. The focus should

be on expeditiously resolving distribution of the interpleader funds in the amounts that

were originally allocated to each remaining Defendant. To address this issue, the Court

will order the parties to confer with the Magistrate Judge to determine whether

realignment of the claims would better serve the efficient resolution of the Interpleader

Action as well as the parties’ other claims.




                                               -19-
      CASE 0:20-cv-00908-JRT-TNL Doc. 463 Filed 02/23/21 Page 20 of 20




                                         ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:


      1. Pursuant to the Joint Stipulation voluntarily dismissing Butler America
         Holdings, Inc.’s Crossclaim against United Wisconsin Insurance Company
         without prejudice and without costs and disbursements [Docket No. 435],
         United Wisconsin Insurance Company is DISMISSED;
      2. United Wisconsin Insurance Company is DISMISSED FROM THIS ACTION and
         may have and recover nothing of the interpleaded funds;
      3. SUNZ’s Insurance Company’s Motion to Dismiss, or in the Alternative, Compel
         Arbitration of Crossclaims [Docket No. 295] is DENIED as to Century Employer
         Organization, LLC’s and Payday, Inc.’s Crossclaims;
      4. SUNZ Insurance Company and SUNZ Insurance Solutions, LLC’s Motion to
         Dismiss, or in the Alternative, Compel Arbitration of Benchmark’s
         Counterclaims-in-Reply [Docket No. 337] is DENIED; and
      5. SUNZ Insurance Solutions, LLC’s Motion to Dismiss, or in the Alternative,
         Compel Arbitration of Crossclaims for Indemnification [Docket No. 343] is
         DENIED as moot.




DATED: February 23, 2021                         _____                     _____
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                          -20-
